DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9-13, 16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smaldone et al (US 10,133,508) in view of Danilov et al (US 2020/0133532).
	Regarding Claim 1, Smaldone teaches a method comprising: 
	storing, at a cloud computing instance (storage volume 186) of a first tier of storage (primary storage system 180 of Fig. 1) of a cloud-based storage system (“cloud storage,” C5 L20-40), by one or more storage controller applications (storage controller applications corresponding to applications running on backup processor 184 of Figs.1 & 2, C5 L56-C6 L3) at the first tier of storage data describing one or more storage operations (data blocks are “utilized,” i.e., read and written, by a host, C5 L56 – C6 L3, and the data describing the one or more storage operations corresponding to a file, which is stored as described on C9 L5-51, and data written to the storage device describes a write operation of a storage operation, giving “describe” the plain meaning of “to indicate; be a sign of; denote”);
	storing data associated with the one or more storage operations in one or more storage objects to a second tier of cloud storage of the cloud-based storage system to provide a backup copy of the data describing the one or more storage operations (the second tier corresponding to backup storage system 104, which is a tier, C5 L20-40, and the storage objects are backed up and stored according to C5 L1-18 and step “4” of Fig. 2, C6 L27-40).
	However, the cited prior art does not explicitly teach replicating, among one or more additional one or more cloud computing instances of the first tier of storage within respective one or more cloud computing environments at distinct geographic regions, the data describing one or more storage operations.
	Danilov teaches replicating, among one or more additional one or more cloud computing instances of a first tier of storage within respective one or more cloud computing environments at distinct geographic regions, the data describing one or more storage operations (the claimed first tier corresponding to a first zone, shown on Fig. 1, Paragraph 0031, with data stores [cloud computing environments] at distinct geographic regions, “a ZSC can comprise one or more data storage devices in one or more data storage centers corresponding to a zone, such as a first hard drive in a first location proximate to Miami [first geographic region]…a third hard drive proximate to Orlando [second geographic zone], etc., where the related portions of the first…and third hard drives correspond to, for example, a `Florida zone,’” Paragraph 0031, and “data chunks can be replicated in their source zone…As an example, a Seattle zone can comprise a first chunk that can be replicated in the Seattle zone to provide data redundancy in the Seattle zone,” Paragraph 0032).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the replication within the tiers, as taught by Danilov, in the cited prior art in order to protect data (Paragraph 0031 of Danilov).

	Regarding Claim 3, the cited prior art teaches the method of claim 1, wherein the cloud computing instances provide block-level data storage (C3 L57-C4 L4). 
	Regarding Claim 6, the cited prior art teaches the method of claim 4, wherein the first tier of cloud storage has one or more better performance characteristics than the second tier of cloud storage (C5 L20-40). 
	Regarding Claim 7, the cited prior art teaches the method of claim 1, wherein each distinct geographic region corresponds to a distinct availability zone for a particular cloud services provider (each data center is in a separate geographic region, C5 L20-40, and therefore is in a distinct availability zone corresponding to its geographic location). 
	Regarding Claim 9, the cited prior art teaches the method of claim 1, wherein the one or more cloud computing instances of the distributed cloud-based storage system store a complete version of a dataset for a client computing device or client application (the complete dataset corresponding “full backup,” C5 L41-55). 
	Regarding Claim 10, the cited prior art teaches the method of claim 9, wherein the respective cloud computing instances within the one or more cloud computing environments store a subset of the complete version of the dataset for the client computing device or client application (the subset corresponding to a “partial backup,” C5 L41-55). 

	Regarding Claim 11, Smaldone teaches a cloud-based storage system including: 
	one or more cloud computing instances providing a first tier of cloud storage for each respective cloud computing environment of the plurality of geographically distinct cloud computing environments (cloud computing instances corresponding to primary storage system 180 which provides a first tier of storage for each client/cloud computing environment, C5 L56 – C6 L3 and C5 L20-40);
	one or more cloud computing instances providing a second tier of cloud storage (cloud computing instances corresponding to backup storage system 104 which provides a second tier of storage for each client/cloud computing environment, C5 L56 – C6 L3 and C5 L20-40); and 
	one or more storage controller applications for each respective cloud computing environment of the plurality of geographically distinct cloud computing environments, each storage controller application executing in a cloud computing instance (each cloud computing environment/client has an application, C6 L14-21, the storage controller applications further comprising applications running on backup processor 184 of Fig. 3 and backup engine 106), wherein the one or more storage controller applications are configured to: 
	receive one or more storage operations (data blocks are “utilized,” i.e., read and written, by a host, C5 L56 – C6 L3, thus one or more storage operations are received); 
	place the data describing the one or more storage operations into one or more storage objects (the data associated with the one or more storage operations is placed into storage objects corresponding to “chunks,” C5 L1-18, which make up files, C15 L13-40, files corresponding to data associated with one or more storage operations);
	store, among one or more cloud computing instances providing the second tier of cloud storage one or more of the one or more storage objects to provide a backup copy of the data describing the one or more storage operations (the second tier corresponding to backup storage system 104, which is a tier, C5 L20-40, and the storage objects are backed up and stored according to C5 L1-18 and step “4” of Fig. 2, C6 L27-40, and data written to the storage device describes a write operation of a storage operation, giving “describe” the plain meaning of “to indicate; be a sign of; denote”).
	However, the cited prior art does not explicitly teach: 
	a plurality of geographically distinct cloud computing environments, each cloud computing environment comprising one or more cloud computing instances providing a first tier of cloud storage for each respective cloud computing environment of the plurality of geographically distinct cloud computing environments, or
	  replicate, among the one or more cloud computing instances providing the first tier of cloud storage, data describing the one or more storage operations.
	Danilov teaches a plurality of geographically distinct cloud computing environments, each cloud computing environment comprising one or more cloud computing instances providing a first tier of cloud storage for each respective cloud computing environment of the plurality of geographically distinct cloud computing environments (the claimed first tier corresponding to a first zone, shown on Fig. 1, Paragraph 0031, with data stores [cloud computing environments] at distinct geographic regions, “a ZSC can comprise one or more data storage devices in one or more data storage centers corresponding to a zone, such as a first hard drive in a first location proximate to Miami [first geographic region]…a third hard drive proximate to Orlando [second geographic zone], etc., where the related portions of the first…and third hard drives correspond to, for example, a `Florida zone,’” Paragraph 0031), and
	  replicate, among the one or more cloud computing instances providing the first tier of cloud storage, data describing the one or more storage operations (“data chunks can be replicated in their source zone…As an example, a Seattle zone can comprise a first chunk that can be replicated in the Seattle zone to provide data redundancy in the Seattle zone,” Paragraph 0032).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the replication within the tiers, as taught by Danilov, in the cited prior art in order to protect data (Paragraph 0031 of Danilov).
.
	Regarding Claim 12, the cited prior art teaches the cloud-based storage system of claim 11, wherein the one or more cloud computing instances of at least one of the first tier or second tier of cloud storage provide solid-state storage (C4 L39-67). 
	Regarding Claim 13, the cited prior art teaches the cloud-based storage system of claim 12, wherein the cloud computing instances of the first tier of cloud storage provide block-level data storage (C3 L57-C4 L4). 
	Regarding Claim 16, the cited prior art teaches the cloud-based storage system of claim 1, wherein the first tier of cloud storage has one or more better performance characteristics than the second tier of cloud storage (C5 L20-40).
	Regarding Claim 17, the cited prior art teaches the cloud-based storage system of claim 11, wherein each distinct geographic region corresponds to a distinct availability zone for a particular cloud services provider (each data center is in a separate geographic region, C5 L20-40, and therefore is in a distinct availability zone corresponding to its geographic location).

	Regarding Claim 19, the cited prior art teaches the cloud-based storage system of claim 11, wherein the one or more cloud computing instances of the distributed cloud-based storage system store a complete version of a dataset for a client computing device or client application (the complete dataset corresponding “full backup,” C5 L41-55).
	Regarding Claim 20, the cited prior art teaches the cloud-based storage system of claim 19, wherein the respective cloud computing instances within the one or more cloud computing environments store a subset of the complete version of the dataset for the client computing device or client application (the subset corresponding to a “partial backup,” C5 L41-55).

	Claim 21 is the computer program product corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 22 is the computer program product corresponding to the method of claim 6, and is rejected under similar rationale.

Claims 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smaldone and Danilov in further view of Gupta et al (US 2020/0036787).
	Regarding Claim 5, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the second tier of cloud storage of the cloud-based storage system is common storage for and shared among each of the one or more cloud computing instances within the respective one or more cloud computing environments at the distinct geographic regions.
	Gupta teaches wherein the second tier of cloud storage of the cloud-based storage system is common storage for and shared among each of the one or more cloud computing instances within the respective one or more cloud computing environments at the distinct geographic regions (see Fig. 2 of Gupta, where the second tier of object storage 130 is common storage for multiple cloud computing instances of distributed storage 120). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the common storage of Gupta in the cited prior art in order to increase storage space.

	Regarding Claim 14, the cited prior art teaches the cloud-based storage system of claim 12, but does not explicitly teach wherein the second tier of cloud storage of the cloud-based storage system includes a cloud-based object storage. 
	Gupta teaches providing a second tier of cloud storage using a cloud-based object storage (Paragraph 0024).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the object-based storage of Gupta in order to provide low cost storage (Paragraph 0024 of Gupta).
	Regarding Claim 15, the cited prior art teaches the cloud-based storage system of claim 1, wherein the second tier of cloud storage of the cloud-based storage system is common storage for and shared among each of the one or more cloud computing instances within the respective one or more cloud computing environments at the geographically distinct regions (see Fig. 2 of Gupta, where the second tier of object storage 130 is common storage for multiple cloud computing instances of distributed storage 120).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smaldone and Danilov in further view of Karumbunathan et al (US 2020/0159421).
	Regarding Claim 8, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the one or more cloud computing environments are provided by one or more distinct cloud services providers.
	Karumbunathan teaches one or more cloud computing environments are provided by one or more distinct cloud services providers (Paragraph 0107).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the cloud computing environments to be provided by one or more distinct cloud services providers so that data may be stored reliably.
	Regarding Claim 18, the cited prior art teaches the storage system of claim 11, but does not explicitly teach wherein the one or more cloud computing environments are provided by one or more distinct cloud services providers.
	Karumbunathan teaches one or more cloud computing environments are provided by one or more distinct cloud services providers (Paragraph 0107).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the cloud computing environments to be provided by one or more distinct cloud services providers so that data may be stored reliably.


ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103

	On page 8 of the submitted remarks, applicant argues “Smaldone describes a backup system that stores data at a backup application server.  The backup stores data corresponding to data stored at a client. However, the data does not describe the one or more storage
operations received at a cloud-based storage system. Instead, the data is the actual data
stored at the client.”
	This argument has been considered but is not persuasive.
	While the examiner agrees with the statement that “the data is the actual data stored at the client,” the examiner respectfully disagrees that the actual data does not describe a write operation.  A write operation is typically provided in the art with at least an op-code, an address, and data.  By writing the data to the provided address, this information describes the write operation in the broadest reasonable interpretation, giving “describe” the plain meaning of “to indicate; be a sign of; denote.”  Therefore, the examiner believes the cited prior art teaches the claims as now recited.

 RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1, 3-13, and 15-22 have been rejected.
      DIRECTION OF FUTURE CORRESPONDENCE 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135